Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 10-11 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 10-11 recites an abstract idea of organizing human activity. The claims recites managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations of, “a processor to maintain a pool comprising a plurality of seeds, wherein at least one seed of the plurality of seeds is associated with a plurality of predetermined game outcomes and a limited term persistent element; and responsive to receiving a seed request data in association with an occurrence of a game triggering event: randomly select one of the plurality of seeds from the pool, and communicate data associated with the randomly selected seed” are steps of managing a game. Game outcomes and game elements are managed for a game. 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 10-11 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 10-11 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system server comprising a processor and a memory to communicate with an electronic gaming machine and transmit data is not used in a meaningful way. The gaming system server is generic computer used to perform the abstract idea electronically. The server/computer comprising a processor, memory are used to implement the game in an electronic embodiment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a processor, a memory a server and a display device to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used to perform the abstract idea.  "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology."  The use of the computer does not facilitate the process in a way that a person making calculations or computations could not.  A person can perform each of the claimed limitations.  
For instance, the server can be a non-electronic storage devices storing the seeds or a person can generate the seed for the outcome (i.e. selecting a random outcome such as cards, die, ball, bingo number/outcome, etc.). The person can receive the seed from the person selecting a seed and display the outcomes. Therefore, the claimed invention can be performed by a person. The use of a gaming system comprising a processor and a memory communicating with a server is not integral to the claimed invention.

In addition, the claim limitations of, “receiving, from an electronic gaming machine” and “communicate data associated with the randomly selected seed to the electronic gaming machine”, are steps in which data is transmitted over a network. Using a computer to receive or transmit data over a network is well-understood, routine and conventional as indicated by the courts.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claim 11 further specify instructions for the processor to prevent the randomly selected seed from being randomly selected again from the pool. This limitation further describe the abstract idea of managing human activity of playing a game according to game rules (rule that only one seed can be randomly selected) using a generic computer. The additional elements individually and as a whole do not amount to significantly more than an abstract idea.

Allowable Subject Matter
Claims 1-3, 5-7, 9, 12-14, 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-3, 5-7, 9, 12-14, 16-18, the rejection under 35 USC 101 has been withdrawn. 
More specifically, claims 1-3, 5-7, 9, 12-14, 16-18 recite a method and a gaming system comprising a processor and memory comprising instruction to cause the processor to display a single predetermined game outcome without displaying any limited term persistent elements in association with the game responsive to a selected first seed being associated with a single predetermined game outcome and no limited term persistent elements; and display a plurality of predetermined game outcomes and first limited term persistent element for a quantity of subsequent plays of the game responsive to the selected first seed being associated a plurality of predetermined game outcomes and first limited term persistent element.
The claim limitations of displaying game outcomes is not an abstract idea. The claims do not recite a mathematical concept, mental process or methods of organizing human activity. Displaying outcomes is not a mathematical concept. Mental processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Displaying outcomes is not a mental process that is performed by the human mind. The claimed limitations of “displaying” is not a method managing personal behavior or interactions between people. There is no interaction when outcomes are displayed. Therefore, the claims do not recite a method of organizing human activity.



Response to Arguments
35 USC 101
Claims 1-3, 5-7, 9, 12-14, 16-18, rejected under 35 USC 101 has been withdrawn. 

Applicant's arguments with respect to claims 11-11 have fully considered but they are not persuasive.
Regarding claims 10-11, Applicant argues that the claims do not include any elements which organize human activity or results in the organization of any human activity.
However, claims 10-11 recites an abstract idea of organizing human activity. The claim limitations of, “a processor to maintain a pool comprising a plurality of seeds, wherein at least one seed of the plurality of seeds is associated with a plurality of predetermined game outcomes and a limited term persistent element; and responsive to receiving a seed request data in association with an occurrence of a game triggering event: randomly select one of the plurality of seeds from the pool, and communicate data associated with the randomly selected seed” are steps of managing a game. At least one seed is associated with a plurality of predetermined game outcomes and limited term persistent element. Game outcomes and game elements are managed for a game. Managing game outcomes and game elements is a management of a social activity and therefore an organization of human activity.

Prior Art
The rejection has been withdrawn in view of the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715